—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered July 9, 1996, convicting him. of assault in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the prosecutor improperly stated during summation that the jury should consider why only two lines of the complainant’s prior statement to the police were admitted into evidence, any prejudice to the defendant was eliminated when the court immediately sustained the defendant’s objection and gave a curative instruction (see, People v Gibbs, 59 NY2d 930; People v Berg, 59 NY2d 294; People v Galloway, 54 NY2d 396). Moreover, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.